NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             22-OCT-2020
                                             07:47 AM
                                             Dkt. 213 OCOR




                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


               CHRIS SLAVICK, Petitioner-Appellant,
                                 v.
               STATE OF HAWAI#I, Respondent-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
             (SPP. NO. 16-1-0004; CR. NO. 04-1-1534)


                        ORDER OF CORRECTION
                         (By: Leonard, J.)


           IT IS HEREBY ORDERED that the Summary Disposition Order

of the court, filed on October 16, 2020, is hereby corrected as

follows:

           At page 3, line 12 from bottom, insert the letter “e”

after the name “Earl” to reflect the correct spelling of the name

so that the sentence now reads as follows:

                Slavick argues that Earle Partington (Partington),
                who
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The clerk of the court is directed to incorporate the

foregoing change in the original summary disposition order.

          DATED: Honolulu, Hawai#i, October 22, 2020.

                                      /s/ Katherine G. Leonard
                                      Associate Judge




                                  2